Citation Nr: 0306599	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  00-19 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral eye 
disability.

(The issue of service connection for a left shoulder 
disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the 
Columbia, South Carolina RO which denied the veteran's claims 
of service connection for a left shoulder disability and a 
bilateral eye disability.  In November 2001, the Board 
remanded the veteran's appeal for further evidentiary 
development.  

As to the claim of service connection for a left shoulder 
disability, the Board is undertaking additional development 
pursuant to 38 C.F.R. § 19.9(a)(2).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  38 C.F.R. § 20.903.  After giving 
the veteran and his representative notice and reviewing any 
responses to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The veteran's current eye disabilities are diagnosed as 
myopic astigmatism and presbyopia.

2.  Myopic astigmatism and presbyopia are refractive error.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral eye disability is legally insufficient.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9 
(2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran 
has eye problems due to military service.  Specifically, the 
veteran alleges that he damaged his eyes while working as a 
truck driver at Fort Knox, Kentucky in 1969 and was diagnosed 
at that time with "highway blindness."  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

Service medical records, beginning in February 1969, show 
complaints and/or treatment for eye problems diagnosed as 
conjunctivitis.  See service medical records dated in 
February, March, July, and September 1969.  However, the 
December 1969 separation examination was negative for 
complaints and/or diagnoses of an eye disability.  Moreover, 
the veteran's vision, at both his August 1968 entry 
examination and the December 1969 separation examination, was 
20/20.

In September 2000, the RO received a letter from an in-
service friend of the veteran who reported that he saw the 
veteran receiving treatment for eye problems while at Fort 
Knox in 1969.

Post-service treatment records, beginning in September 1989, 
show the veteran's complaints and/or treatment for eye 
problems diagnosed as hyperopia, astigmatism, and/or 
presbyopia.  See private treatment records dated in September 
1988, March 1997, and October 2000; Also see eye 
examinations, conducted in connection with complaints and 
treatment for migraine headaches, dated in June 2000, August 
2000, September 2000, November 2000, and January 2001.

Following the Board's November 2001 remand, the veteran 
underwent a VA eye examination in October 2002.  At that 
time, after a review of the record on appeal and an 
examination of the veteran, the diagnoses were myopic 
astigmatism and presbyopia.  In an addendum to the October 
2002 eye examination, the examiner opined that " . . . other 
than the need for eye glasses, the [veteran] has no current 
eye disability.  Therefore, since the [veteran] has no 
disability, it can have no relationship to military 
service."

Initially, the Board acknowledges that in-service medical 
records show the veteran's complaints and/or treatment for 
eye problems diagnosed as conjunctivitis, post-service 
treatment records likewise show the veteran's complaints 
and/or treatment for eye problems diagnosed as hyperopia, 
astigmatism, and/or presbyopia, and, at the October 2002 VA 
examination, the veteran was diagnosed with myopic 
astigmatism and presbyopia. 

Tellingly, controlling laws and regulations provide that 
service connection may only be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  With respect to claims 
of entitlement to service connection for bilateral eye 
disabilities, 38 C.F.R. § 3.303(c) (2002) provides that 
refractive error of vision is not a disease or injury within 
the meaning of applicable legislation governing the award of 
compensation benefits.  This includes myopic astigmatism and 
presbyopia.  See Dorland's Illustrated Medical Dictionary 
1094, pp. 151 and 1349 (28th ed. 1994) (myopia is an "error 
of refraction . . .," astigmatism is an "unequal curvature 
of the refractive surfaces of the eyes . . .," and 
presbyopia is an "impairment of vision due to advancing 
years or to old age; it is dependent on diminution of the 
power of accommodation from loss of elasticity of the 
crystalline lens, causing the near point of distinct visions 
to be removed farther from the eye . . .").

Therefore, regardless of the character or quality of any 
evidence that the veteran might submit, myopic astigmatism 
and presbyopia cannot be recognized as disabilities for 
compensation purposes.  Because the veteran's eye problems 
are not disabilities that have been recognized as such for VA 
compensation purposes, there is no legal basis upon which to 
grant service connection.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. § 3.303(c), Part 4 (2002).  Similarly, because the 
veteran's vision was 20/20 both upon his entry into military 
service and upon his leaving military service, the veteran 
cannot prevail on his claim of service connection for 
bilateral eye disabilities based on a theory of aggravation.  
38 C.F.R. § 3.303(a).  Accordingly, the veteran's claim of 
service connection for a bilateral eye disability must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 460 (1994).

Lastly, as to the Veterans Claims Assistance Act of 2000, the 
Board notes, as reported above, that regardless of the 
character or quality of any evidence that the veteran might 
submit, myopic astigmatism and presbyopia cannot be 
recognized as disabilities for compensation purposes.  
38 C.F.R. § 3.303(c), Part 4 (2002).  Therefore, no 
additional VA development is required to satisfy the 
requirements of the Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Also 
see Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). 


ORDER

Service connection for a bilateral eye disability is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

